Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 1 of 21
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

JS 44 (Rev. 10/20)

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Bowman & Back, Inc.

(b) County of Residence of First Listed Plaintiff

Etowah County. AL

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Te elephone Number)
Fenningham, Dempster & Coval LLP
Christopher P. Coval, Esq., ID 93688

DEFENDANTS

NOTE:

Attorneys (If Known)

 

SLM Waste & Recycling Services, Inc. d/b/a SLM-Facility

Solutions Nationwide
County of Residence of First Listed Defendant

Montaomerv County. PA

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

IL. BASIS OF JURISDICTION (Place an “x” i

CO 1 U.S. Government
Plaintiff

CO 3 Federal Question

U.S. Government
Defendant

[]2

Ey 4 Diversity

(U.S. Government Not a Party)

(Indicate Citizenship of Parties in Item I1])

in One Box Only)

 

(For Diversity Cases Only)

Foreign Country

PTF
Citizen of This State C 1
Citizen of Another State [x] 2
Citizen or Subject of a L]3

II. CITIZENSHIP CF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

DEF PTF DEF
1 Incorporated or Principal Place CO 4 4
of Business In This State
Oo 2 Incorporated and Principal Place 5 C] 5
of Business In Another State
C 3 Foreign Nation C 6 C 6

 

 

IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.

| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | |625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane Cc 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 3729%(a))

 

 

 

 

 

 

 

 

 

140 Negotiable Instrument Liability | 367 Health Care/ _ 400 State Reapportionment
LJ 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical ROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
= 151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability C] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |__| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
C] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR [|_| 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits 355 Motor Vehicle -] 371 Truth in Lending Act | 485 Telephone Consumer
[x] 190 Other Contract Product Liability LJ 380 Other Personal | _|720 Labor/Management _SOCIAL SECURITY Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV
196 Franchise Injury Oo 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commoditics/
| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) |_ Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS 790 Other Labor Litigation [| 865 RSI (405(g)) a 891 Agricultural Acts
|_| 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement | | 893 Environmental Matters
[| 220 Foreclosure 441 Voting 463 Alien Detainee Income Security Act FEDERAL TAX SUITS 895 Freedom of Information

230 Rent Lease & Ejectment
240 Torts to Land

245 Tort Product Liability
[| 290 All Other Real Property

442 Employment
443 Housing/
Accommodations

 

Employment

Other
| 448 Education

 

445 Amer. w/Disabilities -

| 446 Amer. w/Disabilities -

510 Motions to Vacate

Sentence

Hl 530 General
|_| 535 Death Penalty

IMMIGRATION

L_
L]

 

Other:

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

 

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of

870 Taxes (U.S. Plaintiff
or Defendant)
871 IRS—Third Party
26 USC 7609
Agency Decision
| 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)
1 Original 2 Removed from
Proceeding State Court

3

VI. CAUSE OF ACTION

 

Remanded from

Appellate Court Re

opened

C14 Reinstated or Ol 5 Transferred from
Another District

(specify)

6 Multidistrict
Litigation -
Transfer

8 Multidistrict
Litigation -
Direct File

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
28:1332 Diversity-Breach of Contract

Brief description of cause:
Breach of Contract and Declaratory Relief

 

 

 

 

VIL REQUESTEDIN ~~ [] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [klyes [No
VII. RELATED CASK(S)
IF ANY (See imsiructions): GE DOCKET NUMBER
DATE t yt TURE OF AJAQRNEY OF REC@RD
9/15/2021 Chu Cpe

 

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

APPLYING IFP

JUDGE

MAG. JUDGE
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 2 of 21

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Bowman & Back, Inc., PO Box 978 Gadsen, AL 35902

 

 

 

 

Address of Defendant: SLM Waste & Recycling, Inc., 5000 Commerce Dr., Green Lane, PA 18054
Place of Accident, Incident or Transaction: 5000 Commerce Drive, Green Lane, PA 18054
RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No [ ]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No [ |
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No [ |
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ ] No [ |
case filed by the same individual?

I certify that, to my knowledge, the within case LJ is / (2 is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here
Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

 

 

CIVIL: (Place a \ in one category only)

 

A Federal Question Cases: B. Diversity Jurisdiction Cases:
[1 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
[J] 2. FELA LJ 2. Airplane Personal Injury
(J 3. Jones Act-Personal Injury LJ 3. Assault, Defamation
LJ 4. Antitrust CI 4. Marine Personal Injury

5. Patent LJ 5. Motor Vehicle Personal Injury
LA 6. Labor-Management Relations [J] 6. Other Personal Injury (Please specify):
Cl 7. Civil Rights LI 7. Products Liability
[1 8. Habeas Corpus [1 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases LJ 9. All other Diversity Cases

10. Social Security Review Cases (Please specify):
(] 11. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, Christopher P. Coval

, counsel of record or pro se plaintiff, do hereby certify:

l/| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Relief other than monetary damages is sought.

DATE: gl isle Bass. Covert, 93688

Sign
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 3 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Bowman & Back, Inc. CIVIL ACTION
V.
SLM Waste & Recycling Services, Inc. d/b/a NO

SLM-Facility Solutions Nationwide

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (X)
G ly 1s 2( Christopher P. Coval, Esq. Plaintiff, Bowman & Back, Inc.
Date Attorney-at-law Attorney for
215-639-4070 215-639-8995 ccoval@fsdc-law.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 4 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

 

Eastern District of Pennsylvania

‘BOWMAN & BACK, INC.

 

Plaintiff(s)
Vv

SLM WASTE & RECYCLING SERVICES, INC. d/b/a
SLM-FACILITY SOLUTIONS NATIONWIDE

Civil Action No.

 

Nee! Nee Nee Nee ee ee ee ee ee ee ee Se”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) SLM WASTE & RECYCLING SERVICES, INC. d/b/a
‘ SLM-FACILITY SOLUTIONS NATIONWIDE
5000 COMMERCE DRIVE
GREEN LANE, PA 18054

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer_or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: FENNINGHAM, DEMPSTER & COVAL LLP

CHRISTOPHER P. COVAL, ESQ., ID 93688
FIVE NESHAMINY INTERPLEX, SUITE 315
TREVOSE, PA 19053

215-639-4070

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 09/15/2021

 

Signature of Clerk or Deputy Clerk
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 5 of 21

IN THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

BOWMAN & BACK, INC.,
P.O. BOX 978, GADSEN, AL 35902,

Plaintiff,

v. :
: CIVIL NO.
SLM WASTE & RECYCLING :
SERVICES, INC. d/b/a SLM - FACILITY
SOLUTIONS NATIONWIDE,
5000 COMMERCE DRIVE,
GREEN LANE, PA 18054,

Defendant.

 

COMPLAINT

Plaintiff Bowman & Back, Inc. (“B&B”) brings this action against defendant SLM Waste
& Recycling Services, Inc, d/b/a SLM ~ Facility Solutions Nationwide (“SLM”) (B&B and SLM
are collectively referred to herein as the “Parties” and individually as a “Party’’). In support of
this Complaint against SLM, B&B avers as follows:

INTRODUCTION AND NATURE OF THE ACTION

1. In this action, B&B seeks damages for breach of contract and unjust enrichment,

and seeks declaratory relief under 28 U.S.C. § 2201 et seg. declaring that:
(a) an August 1, 2014 Agreement between the Parties (the “2014

Agreement”) is in full force and effect and will remain so unless and until the Agreement is
properly terminated under Section 11 of the Agreement or until it expires following a bona fide
sale of SLM and the distribution to B&B of its 1/2 pro-rata share thereof or until B&B purchases

SLM pursuant to Section 10(m) of Appendix A to the 2014 Agreement;
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 6 of 21

(b) —_ pursuant to Section 10.0 of Appendix A to the 2014 Agreement, subject to
an annual reconciliation, B&B is entitled to be paid 50 percent of the gross profits for services
rendered to those of SLM’s customers that were generated by B&B without SLM subtracting its
base rates therefrom for any transaction;

(c) SLM has underpaid B&B for services rendered to those of SLM’s
customers that were generated by B&B in an amount to be determined at trial;

(d) the 2014 Agreement can be terminated by either Party but only for the
limited bases set forth in Section 11.2 therein; |

(e) SLM’s attempt to terminate the 2014 Agreement on October 31, 2019 did
not terminate the 2014 Agreement and that, as such, the 2014 Agreement remains in full force
and effect;

(f) if SLM did properly terminate the 2014 Agreement, B&B is nonetheless
entitled: (i) to receive 1/2 of its pro-rata share of the proceeds from the bona fide sale of SLM
and under no circumstances can that right be unilaterally terminated and; ii) subject to an annual
reconciliation, to be paid 50 percent of the gross profits for services rendered to those of SLM’s
customers, following said termination of the 2014 Agreement, that were generated by B&B
without SLM subtracting its base rates therefrom for any transaction;

(g) if SLM did not properly terminate the 2014 Agreement, B&B is
nonetheless entitled: (i) to receive 1/2 of its pro-rata share of the proceeds from the bona fide
. sale of SLM and under no circumstances can that right be unilaterally terminated and; ii) subject
to an annual reconciliation, to be paid 50 percent of the gross profits for services rendered to

those of SLM’s customers, following SLM’s attempt at termination of the 2014 Agreement, that
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 7 of 21

were generated by B&B without SLM subtracting its base rates therefrom for any transaction;
and
(h) an accounting from SLM to calculate the amount that B&B is owed by

SLM for B&B’s 50 percent interest in the gross profits from services provided since August 1,
2014 to SLM customers that were generated by B&B.
I. The Parties

2. B&B is an Alabama corporation with its principal place of business located in
Gadsden, Alabama.

3. SLM is a Pennsylvania corporation with its principal place of business located at
5000 Commerce Drive, Green Lane, Pennsylvania 18054.
Il. Jurisdiction and Venue

4, This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because
there is complete diversity of citizenship between the Parties and the amount in controversy
exceeds $200,000, exclusive of interest and costs.

5. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1) and (c) because
SLM resides in this judicial district and because a substantial part of the events giving rise to
these claims occurred in this judicial district.
Ill. General Allegations

6. SLM is a waste management company that retains third parties to provide services
such as waste removal, grease trap pumping, and recycling assistance for commercial customers
nationwide.

7. B&B is a national sales and marketing company with over nine years of

experience in selling waste management services and solutions. Prior to creating B&B, its
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 8 of 21

founding principals had over 20 years of national sales and marketing experience in business
services and solutions.

A. The November 20, 2012 Memorandum of Understanding

8. On or about November 20, 2012, SLM and B&B entered into a Memorandum of
Understanding (“MOU”). A true and correct copy of the MOU is attached hereto as Exhibit A.

9. Under the MOU, B&B agreed to market SLM’s waste-management services
throughout the United States and Canada in exchange for, subject to an annual reconciliation, 50
percent of the gross profits for services provided to any SLM customer generated by B&B.
[Exhibit A, MOU at p. 2].

10. Gross profits are calculated by subtracting the amount that a third-party vendor
charged SLM to service a location from the amount charged to SLM’s customer for such work.

11. Pursuant to the MOU, the Parties agreed that on an annual basis, the Parties will
determine whether 50% of the gross profits cumulatively exceeded the base rates set forth in
Section II(B) and (C) on pages 2 and 3 of the MOU.

12. Should the cumulative total of the base rates in all categories of services for all
transactions be less than 50 percent of the annual gross profits, then the Parties would reconcile
the difference between those two amounts.

13. At no time during the existence of the MOU were the annual cumulative totals of
base rates in all categories of services less than 50 percent of the annual gross profits.

14. The Parties mutually understood that they intended to work together to grow
SLM’s business with the express intention to sell SLM in approximately five years with B&B to
receive, upon the sale of SLM, “1/2 of [B&B’s] pro-rata share [of SLM], based on [B&B’s] book

of business at the time of the sale...” [Exhibit A, MOU at p. 1, 73, and p. 3, J VJ.
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 9 of 21

15. Consistent with their goals to build and, eventually, to sell SLM and share in the
proceeds of such sale, the Parties agreed that the MOU would be in full force and effect
perpetually unless and until: i) either party breached the MOU and failed to cure within 30 days;
or 1i) SLM was sold. [Exhibit A, MOU at p. 2].

16. Thus, the primary consideration that B&B received under the MOU was: i) 50
percent of the gross profits from all services provided to SLM customers that were generated by
B&B; and ii) 1/2 of B&B’s pro-rata share from the sale of SLM.

B. The August 1, 2014 Agreement

17. Onor about July 31, 2014, SLM and B&B entered into an Independent Contractor
Agreement that, effective August 1, 2014, replaced the MOU (the “2014 Agreement”). A true
and correct copy of the 2014 Agreement is attached hereto as Exhibit B.

18. Susan Daywitt, SLM’s president, expressly intended that the vulk of the primary
- terms and conditions of the MOU would remain unchanged in the 2014 Agreement with the
exception of B&B being on SLM’s contact management system.

19. SLM drafted the 2014 Agreement and made some changes as requested by B&B.

20. The 2014 Agreement is 10-pages in length and includes an Appendix A on pages
7 through 10. Appendix A of the 2014 Agreement is referred to herein as “Appendix A.”

21. The Parties incorporated Appendix A into the 2014 Agreement via Section 4.0.
[Exhibit B, 2014 Agreement at Section 4.0].

22. The Parties initialed all 10 pages of the 2014 Agreement including Appendix A.

23. Under the 2014 Agreement, the Parties retained most of the essential terms of the

MOU.
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 10 of 21

24. Under the 2014 Agreement, B&B once again agreed to market SLM’s waste-
management services throughout the United States and Canada in exchange for 50 percent of the
gross profits for services provided to any SLM customer generated by B&B. [Exhibit B,
Appendix A at p. 9, | 10.0].

25. Under the 2014 Agreement, gross profits were again calculated by subtracting the

amount that a third-party vendor charged SLM to service a location from the amount charged to
SLM’s customer for such work.

26. Under the 2014 Agreement, the Parties once again agreed that on an annual basis,
the Parties will determine whether 50% of the gross profits cumulatively exceeded the base rates
for all transactions set forth in Appendix A, Section 10(c)(3) (“Base Rates’’).

27. And once again, under the 2014 Agreement, should the cumulative total of the
Base Rates for all transactions in all categories of services be less than 50 percent of the annual
gross profits, then the Parties would reconcile the difference between those two amounts.

28. At no time under the 2014 Agreement were the annual cumulative totals of the
Base Rates in all categories of services less than 50 percent of the annual gross profits.

29. Under the 2014 Agreement, the Parties agreed that SLM will pay B&B “on the
fourth Friday of each calendar month for the previous month’s activity, as long as customer has
paid for contracted services.” [Exhibit B, Appendix A at p. 8, Section 5.6].

30. Under the 2014 Agreement, the Parties again agreed that, upon a bona fide sale of
SLM, B&B would receive “1/2 of [B&B’s] pro-rata share [of SLM], based on [B&B’s] book of
business at the time of the sale....” [Exhibit B, Appendix A at p. 9, § 9.0 (the “Pro-Rata Share

Provision’’)].
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 11 of 21

31. The Parties expressly agreed that the 2014 Agreement “shall remain in full force
and effect indefinitely, or until terminated pursuant to this section of the Agreement [Section
11].” [Exhibit B, 2014 Agreement at p. 4, 7 11.1].

32. Per Section 11.2 of 2014 Agreement, the Parties agreed that 2014 Agreement
could be terminated by either Party but only if:

i) “the other party committed an act of fraud, misappropriation or personal
dishonesty intended to result in the substantial personal enrichment of the other at
the expense of such terminating party’;

ii) “the other party is convicted of or enters a plea of nolo contendre to any felony or
any misdemeanor involving moral turpitude”;

iii) “the other party breaches or is in default of any obligation hereunder, when the
default is incapable of cure or when, being capable of cure, has not been cured
within thirty (30) days after receipt of written notice of such breach or default (or
such additional cure period as the non-defaulting party may approve); or

iv) “the other party becomes insolvent, makes a general assignment for the benefit of
creditors, files a voluntary petition of bankruptcy, suffers or permits the
appointment of the receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign,
dissolved or liquidated, voluntarily or otherwise.”

[Exhibit B, 2014 Agreement at p. 4, Section 11.2].

33. Thus, the Parties expressly agreed that the 2014 Agreement would exist in
perpetuity unless and until: i) either Party terminated it pursuant to one of the limited bases for
termination set forth in Section 11.2; ii) until the 2014 Agreement expired following a bona fide
sale of SLM and a distribution to B&B of B&B’s 1/2 pro-rata share of the proceeds from such
sale; or ii) until the 2014 Agreement expired following a sale of SLM to B&B.

34. The 2014 Agreement does not contain a provision that enables either Party to
terminate it on any ground not specified in Section 11.2, including but not limited to the 2014

Agreement no longer being economically viable to either Party.
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 12 of 21

35. The Parties further agreed that “Independent Contractor,” and Sections 1 through
15 of the 2014 Agreement “shall survive any expiration or termination of this Agreement.”
[Exhibit B, 2014 Agreement at p. 4, Section 11.7].

36. As Section 4.0 of the 2014 Agreement expressly incorporated Appendix A into
the overall, agreement, Appendix A, including but not limited to the Pro-Rata Share Provision
(Appendix A, Section 9.0), survives any termination of the 2014 Agreement.

37. SLM’s obligations: i) to pay B&B its 50-percent interest in the gross profits from
services provided to SLM’s customers generated by B&B; ii) to pay B&B its 1/2 pro-rata share
following a bona fide sale of SLM; and iii) to provide four months prior notice of an intention to
sell SLM and B&B’s right of first of first refusal to purchase SLM, all survive any termination of
the 2014 Agreement by SLM.

38. Like the MOU, the primary consideration that B&B receives under the 2014
Agreement is: i) subject to an annual reconciliation, 50 percent of the gross profits from all
services provided to SLM customers that were generated by B&B; ii) 1/2 of B&B’s pro-rata
share of SLM, based on B&B’s book of business. at the time of the sale; and iii) B&B’s right of
first refusal to purchase SLM.

39. Since the August 1, 2014 effective date of the 2014 Agreement, B&B has
generated more than 30 new customers for SLM.

40. In total, since 2012, B&B has generated more than 475 customer locations of
SLM’s approximately 15,000 customer locations.

41. Upon information and belief, revenue generated by SLM under the 2014

Agreement represented approximately five percent (5%) of SLM’s gross revenue.
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 13 of 21

C. SLM has breached the 2014 Agreement in at least four ways
1. Payments by SLM of less than 50 percent of the gross profits
42. SLM has breached the 2014 Agreement by paying B&B less than its 50 percent
interest in the gross profits for services provided to customers of SLM that B&B had generated
through its sales and marketing efforts.
43. The total amount of damages suffered by B&B for this category of breach is in
excess of $50,000. |

2. The failure of SLM to pay commissions to B&B for all services
provided to SLM’s customers

44. In approximately December of 2018, B&B discovered that SLM breached the
2014 Agreement by not paying B&B its 50-percent interest in the gross profits for all services
that SLM provided to one of SLM’s customers that B&B had generated.

45. B&B brought this underpayment to SLM’s attention, and after providing copies of
SLM’s invoices for that customer, SLM admitted that it had underpaid B&B.

46. B&B expects that in discovery it will find evidence of other underpayments that
fall into this category of breach.

3. Wrongful termination of the 2014 Agreement

47. Via correspondence, on October 31, 2019, SLM purported to terminate the 2014
Agreement. A true and correct copy of an October 2019 Letter from Susan V. Daywitt, the
president of SLM, to Kent Back, an owner of B&B, is attached hereto as Exhibit C (the
“Termination Letter”).

48. Via the Termination Letter, SLM purported to terminate the 2014 Agreement,
effective immediately, because SLM could allegedly “no longer survive” under it, citing a

“changing environment with plummeting margins” and the need “to hire top-notch and high-
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 14 of 21

skilled labor along with having to upgrade our fundamental technology” in “order to stay
competitive”. [Exhibit C, Termination Letter].

49. In its Termination Letter, SLM did not cite, as a ground for termination: i) any
alleged breach or default of any obligation of the 2014 Agreement by B&B; ii) any alleged fraud,
misappropriation, or personal dishonesty by B&B; iti) any alleged conviction of a crime or entry
of a plea of nolo contendre by B&B or any of its employees; or iv) any form of bankruptcy or
insolvency of B&B.

50. - -Indeed, in its Termination Letter, SLM confirmed that the relationship between
SLM & B&B “has been a strong one,” that B&B “had done right by us,” and that B&B made a
“major contribution” to SLM. [Exhibit C, Termination Letter].

51. Prior to sending its Termination Letter, SLM did not send B&B a notice of breach
or default under the 2014 Agreement and did not, therefore, provide B&B with the opportunity
to cure any alleged breach or default of the 2014 Agreement.

52. The cited basis for the alleged termination of the 2014 Agreement—the alleged
increased costs for SLM to remain competitive—is not among the limited grounds for which
SLM had the authority to terminate the 2014 Agreement. [Exhibit C, 2014 Agreement at p. 4,
Section 11.2].

53. After purporting to terminate the 2014 Agreement on October 31, 2019, both
Susan Daywitt, the president of SLM, and Jason Kibler, the Vice President of Sales for SLM,
admitted during conversations with Kent Back, an owner of B&B, that SLM terminated the 2014
Agreement because it allegedly could no longer afford to pay commissions to B&B at the agreed

upon 50-percent rate.

10
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 15 of 21

4, SLM?’s failed to pay commissions to B&B for services provided to
SLM’s customers from November 1, 2019 to the present.

54. Since purportedly terminating the 2014 Agreement on October 31, 2019, SLM
has’ failed to pay any and all amounts due to B&B under the 2014 Agreement for services
provided by SLM after November. 1, 2019 to customers generated by B&B, except for payments
totaling $26,161.93 in January-March, 2020. |

55. As of the date of this Complaint, B&B estimates that SLM has failed to pay
amounts due to B&B in excess of $200,000.

56. The failure of SLM to pay B&B its 50-percent share of the gross profits for work
performed since November 1, 2019 has knowingly caused B&B and its employees and principals
to suffer serious financial hardship; hardships that have and will continue to worsen with each
missed payment.

COUNT I
Breach of Contract

57. B&B incorporates the allegations contained in paragraphs 1 through 56 of this
Complaint as if fully set forth herein.
58. B&B and SLM entered into a fully-executed, written contract, the 2014
Agreement.
59. SLM has breached the 2014 Agreement by:
(a) Paying B&B less than 50 percent of the gross profits for services provided
to SLM’s customers that were generated by B&B;
(b) Upon information and belief, failing to pay B&B its 50-percent interest of
the gross profits from all services provided to SLM’s customers that were generated by

B&B;

11
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 16 of 21

(c) Wrongfully purporting to terminate the 2014 Agreement; and
(d) ‘Failing to pay to B&B its 50-percent interest in the gross profits from
services provided since November 1, 2019 to SLM’s customers that were generated by
B&B.
60. To date, B&B has suffered actual damages in excess of $200,000 incurred as a
result of SLM’s breaches of the: 2014 Agreement.
61.. SLM has also breached the 2014 Agreement by its breaches of the duty of good
faith and fair dealing owed to B&B by all of the above-referenced conduct.
WHEREFORE, B&B requests that the Court enter judgment against SLM for breach of
contract and award B&B actual damages in excess of $200,000, reasonable costs, pre- and post-
judgment interest, and such other relief as the Court deems just and proper.

_ COUNT IH
Unjust Enrichment (in the alternative)

62. B&B incorporates the allegations contained in paragraphs 1 through 61 of this
Complaint as if fully set forth herein.

63. Should it be determined that the 2014 Agreement is no longer in full force and
effect, as an alternative theory of recovery, B&B is entitled to damages against SLM for unjust
enrichment.

64. B&B has conferred benefits upon SLM in the form of a customer base from
which SLM has and will continue to receive and appreciate financial remuneration.

65, The acceptance and retention of such benefits by SLM under the circumstances
described in this Complaint make it inequitable for SLM to retain such benefits without the

payment of value to B&B.

12
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 17 of 21

WHEREFORE, B&B requests that the Court enter judgment against SLM for unjust
enrichment award B&B damages in excess of $200,000 and reasonable costs, require SLM to
pay B&B 1/2 of its pro-rata share following a bona fide sale of SLM, and such other relief as the
Court deems just and proper.

COUNT It
Declaratory Judgment

66. B&B incorporates the allegations contained in paragraphs 1 through 65 of this
Complaint as if fully set forth herein.

67. The nature of this Count is a proceeding for a declaratory judgment under Section
2201 of the Judicial Code (28 U.S.C.A. § 2201) for the purpose of determining questions in
actual controversy between the parties, namely, the question of the validity of a written contract
and the rights and obligations of the Parties to that written contract.

68. B&B and SLM are parties to the 2014 Agreement.

69. A dispute has arisen between the Parties with respect to: i) the term of the 2014
Agreement; ii) the percentage of B&B’s interest in the gross profits it is entitled to receive of the
payments for services rendered to SLM’s customers that were generated by B&B; iii) whether ~
SLM has failed to pay B&B all that it is due and owing under the 2014 Agreement; iv) the bases
under which the Parties are entitled to terminate the 2014 Agreement; v) whether SLM properly
terminated the 2014 Agreement; vi) if SLM ‘properly terminated the 2014 Agreement, what
provisions of the 2014 Agreement have survived termination; and vii) what provisions of the
Agreement survive any termination of the 2014 Agreement.

70. The 2014 Agreement has a perpetual term unless and until: i) it is terminated by
either Party under the express limited grounds for termination set forth in Section 11.2 of the

2014 Agreement and as described in Paragraph 32 herein [Exhibit B, 2014 Agreement at p. 4, J

13
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 18 of 21

11.2] or ii) it expires following a sale of SLM: 1) to a third-party and the payment to B&B of 1/2
of B&B’s pro-rate share of the proceeds from such sale; 2) to B&B.

71. Pursuant to Section 10.0 of Appendix A to the 2014 Agreement and subject to an
annual reconciliation, B&B is entitled to be paid 50 percent of the gross profits for services
rendered to those of SLM’s customers that were generated by B&B.

72. As set forth above, SLM has underpaid B&B for services rendered to those of
SLM’s customers that were generated by B&B.

73. The 2014 Agreement can only be terminated pursuant to one of the bases set forth
in Section 11.2 of the 2014 Agreement.

74, SLM’s attempt to terminate the 2014 Agreement on October 31, 2019 did not
terminate the 2014 Agreement and that, as such, the 2014 Agreement remains in full force and
effect.

75. Even if SLM did properly terminate the 2014 Agreement, pursuant to Section
11.7 of the 2014 Agreement, Section 1 through 15 and Appendix A survived termination and
that, as such, B&B is entitled to receive 1/2 of its pro-rata share of SLM upon the sale of SLM
and, subject to an annual reconciliation, B&B is entitled to be paid 50 percent of the gross profits
for services rendered to those of SLM’s customers that were generated by B&B.

76. If, SLM improperly terminated the 2014 Agreement, then B&B is, subject to an
annual reconciliation, entitled to payment of 50 percent of the gross profits from all services
provided since November 1, 2019 to SLM customers that were generated by B&B.

77. B&B is entitled to an accounting from SLM to calculate the amount that B&B is
owed by SLM for B&B’s 50-percent interest in the gross profits from services provided since

August 1, 2014 to SLM customers that were generated by B&B.

14
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 19 of 21

78. SLM can only sell SLM via a bona sale at fair market value, as opposed to sham
sale of SLM at substantially less than fair-market value.

WHEREFORE, B&B requests a declaratory judgment as follows:

a. The 2014 Agreement has a perpetual term unless and until: 1) the 2014
Agreement expires upon the bona fide sale of SLM to a third-party at fair market value and a
distribution to B&B of its 1/2 pro-rata interest in the proceeds from such sale; 2) a sale of SLM
to B&B; or 3) the 2014 Agreement is terminated by either Party under the express limited
grounds for termination set forth in Section 11.2 of the 2014 Agreement; namely, that either
Party may terminate the 2014 Agreement but only if:

i) “the other party committed an act of fraud, misappropriation or personal
dishonesty intended to result in the substantial personal enrichment of the other at
the expense of such terminating party”;

ii) “the other party is convicted of or enters a plea of nolo contendre to any felony or
any misdemeanor involving moral turpitude”;

iii) “the other party breaches or is in default of any obligation hereunder, when the
default is incapable of cure or when, being capable of cure, has not been cured
within thirty (30) days after receipt of written notice of such breach or default (or
such additional cure period as the non-defaulting party may approve); or

iv) “the other party becomes insolvent, makes a general assignment for the benefit of
creditors, fifes a voluntary petition of bankruptcy, suffers or permits the
appointment of the receiver for its business or assets, or becomes subject to any
proceeding under any bankruptcy or insolvency law, whether domestic or foreign,
dissolved or liquidated, voluntarily or otherwise.”

b. Pursuant to Section 10.0 of Appendix A to the 2014 Agreement, B&B is entitled

to be paid 50 percent of the gross profits for services rendered to those of SLM’s customers that
were generated by B&B from August 1, 2014 to the present, including but not limited to

payments for services rendered since November 1, 2019 to SLM’s customers that were generated

by B&B.

15
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 20 of 21

Cc. SLM has paid B&B less than 50 percent of the gross profits for all services
rendered to those of SLM’s customers that were generated by B&B in an amount to be
determined at trial.

d. SLM’s attempt to terminate the 2014 Agreement on October 31, 2019 did not
terminate the 2014 Agreement and that, as such, the 2014 Agreement remains in full force and
effect.

e. Pursuant to Section 10(m) of Appendix A to the 2014 Agreement, SLM is
required to provide four months of SLM’s plans to sell SLM and, during such period, B&B has
the right to purchase SLM.

f. SLM may only be sold via a bona fide sale at fair market value, should B&B not
exercise its right to purchase SLM following four months prior notice to B&B of SLM’s
intention to sell SLM.

g. If SLM did or did not properly terminate the 2014 Agreement, B&B is
nonetheless entitled to receive 1/2 of its pro-rata share of SLM upon the bona fide sale of SLM at
fair market value and under no circumstances can that right be terminated and, subject to an
annual reconciliation, B&B is entitled to be paid 50 percent of the gross profits for services
rendered to those of SLM’s customers that were generated by B&B from August 1, 2014 to the
present, including but not limited to payments for services rendered since November 1, 2019 to
SLM’s customers that were generated by B&B.

h. B&B is entitled to an accounting from SLM to calculate the amount that it is
owed by SLM for B&B’s 50 percent interest in the gross profits from services provided since

August 1, 2014 to SLM customers that were generated by B&B.

16
Case 2:21-cv-04095 Document1 Filed 09/15/21 Page 21 of 21

JURY DEMAND

Plaintiffs hereby demand a jury trial of twelve jurors.
Respectfully submitted,

FENNINGHAM, DEMPSTER
& COVAL LLP

Dated: September 14, 2021 ox os ve

BY:
Christopher P. Coval, Esquire
Atty ID No. 93368
5 Neshaminy Interplex,
Suite 315
Trevose, PA 19053
215-639-4070.
ccoval@fsde-law.com

 

Attorneys for Plaintiff
Bowman & Back, Inc.

17
